Exhibit 10.80

FRAMEWORK AGREEMENT

 

GNLG

 

DATED 16 JANUARY 201V

 

BETWEEN

DIODES ZETEX LIMITED

AND

DIODES ZETEX SEMICONDUCTORS LIMITED

AND

DIODES INCORPORATED

and

HR TRUSTEES LIMITED AND OTHERS

relating to the

DIODES ZETEX PENSION SCHEME

 

[g2017022720002767114102.jpg]

crignat

of the

Allen & Overy CUP is a limiteä [ability partnership registered in England and
Wa•es with registered number OC3d6763 is authorized and regulated by the
Solicitors Regulation Authority of England and Wales. The term partner to member
of Aller Ovew L LP or an employee or consultant with equivalent standing and
gualifications_ A list at the members of Alen LLP and the non-members who are
partners is open to inspecfion at its registered officer One a•shops Square,
London El EAD Allen & Over-y LLP or an affiliated undertaking has an office in
each Abu Ohabi, Amsterdam. Antwerp. Athens. Bangkok. Beijing. atatisla•aa,
3rugseis, 3ucnaeest (associated Eudapest. Casablanca, Doha, Dubai, Dusseldorf,
Frankfurt, Hamburg, Hanoi Ho Chi Minh City. Hong Kong, Istanbul. Jakarta
(associateä office). London, Luxembourg, Madrid. Msnnneim, Wan. Moscow. Munich,
New York, Paris. Perth. Prague. Riyadh (associated office). Rome, SAO Paula.
Shanghai. Singapore. Sydnay, Tokyo, Warsaw. Washington. C) C, and
Yangon[g2017022720002767514103.jpg]

 

THIS DEED is dated \ e

2017

BETWEEN:

 

 

 

 

 

--------------------------------------------------------------------------------

 

(1)

IAN J E SMITH of 27 Selsey Avenue, sale, Cheshire M33 4RN, JAMES BROOKS of 41
Springside Road, Waimersley, Bury BL9 5JB and HR TRUSTEES LIMITED (No. 745598)
whose registered office is at Phoenix House, Station Hill, Reading RGI INB as
trustees of the Diodes Zetex Pension Scheme (the Trustees);

(2)

DIODES INCORPORATED of 4949 Hedgcoxe Roads Suite 200, Plano, Texas 75024 USA

(Diodes Incorporated);

(3)

DIODES ZETEX LIMITED of Zetex Technology Park, Chadderton, Oldham, OL9 9LL

(Registered No 01378777) (Diodes Zetex Limited); and

(4)

DIODES ZETEX SEMICONDUCTORS LIMITED of Zetex Technology Park, Chadderton,
Oldham, OL9 9LL (Registered No 02387949) (Diodes Zetex Semiconductors Limited).

collectively, the Parties.

BACKGROUND

A

The Trustees are the trustees of the Scheme,

(B)

On 26 March 2012 the Parties entered into a framework agreement setting out a
minimum net asset holding in aggregate for Diodes Zetex Limited and Diodes Zetex
Semiconductors Limited, which was subsequently updated to provide for a new
minimum amount of net assets to be held by the Companies of £48,000,000.00. This
updated framework agreement was dated 31 March 2014, which was subsequently
replaced by a framework agreement dated 10 March 2015 (the "Current Framework
Agreement").

(C)

Diodes Zetex Semiconductors Limited, Diodes Zetex Limited and Diodes
Incorporated wish to put in place a new framework agreement, as set out by this
Deed.

1.

DEFINITIONS

THIS DEED WITNESSES as follows:

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London.

Companies means Diodes Zetex Semiconductors Limited and Diodes Zetex Limited.

Current Actuarial Valuation means the actuarial valuation prepared in respect of
the Scheme in accordance with Part 3 of the Pensions Act 2004 as at 5 April
2016.

Current Schedule of Contributions means the schedule of contributions prepared
in accordance with Part 3 of the Pensions Act 2004 in respect of the Current
Actuarial Valuation.

Date of the Assessment means the last working day of each month or such other
date that the internal monthly management accounts are prepared by the
Companies.

Minimum Level of Assets means £48,000,000.00 Net Assets.

Net Assets means the aggregated net assets of the Companies assessed in
accordance with clause 3.

New Actuarial Valuation means the actuarial valuation prepared in respect of the
Scheme in accordance with Part 3 of the Pensions Act 2004 as at 5 April 2019.

Scheme means the Diodes Zetex Pension Scheme which is governed by a Definitive
Trust Deed and Rules dated 7 January 2009 (as amended),

 

0088639-0000007 co:21160094v1

2

 

--------------------------------------------------------------------------------

 

2.

MINIMUM LEVEL OF NET ASSETS

With effect from the date of this Deed Diodes Incorporated shall procure that
the Companies will have Net Assets of no less than the Minimum Level of Assets
until the earlier of:

 

(a)

the final payment has been made under the Current Schedule of Contributions; or

 

(b)

the date on which a new schedule of contributions has been prepared and agreed
in accordance with Part 3 of the Pensions Act 2004 relating to the New Actuarial
Valuation.

3.

ASSESSMENT OF THE NET ASSETS

3.1

The Net Assets of the Companies shall be the figure shown as the net assets on
the Date of the Assessment in the internal management accounts of each Company
described in sub-clauses 3.2 (a) to (c).

3.2

Diodes Incorporated shall procure that each Company delivers to the Trustees:

 

(a)

within 14 Business Days of the Date of the Assessment, each Company's latest
internal monthly management accounts;

 

(b)

as soon as reasonably practicable after their preparation, the latest quarterly
management accounts for each Company, which shall have been reviewed (but not
fully audited) by each Company's auditor; and

 

(c)

as soon as reasonably practicable after their preparation, the latest annual
management accounts which shall have been audited by each Company's auditor.

3.3

The internal management accounts described in sub-clauses 3.2 (a) to (c) shall
be sent and deemed delivered via e-mail to the Trustees.

3.4

Diodes Incorporated shall procure that the Companies inform the Trustees of
their respective part of the total amount of Net Assets within 14 Business Days
of the Date of the Assessment or in the case of the quarterly and annual
accounts delivered under sub-clauses 3.2(b) and (c) at the same time as the
accounts are delivered.

3.5

Diodes Incorporated shall procure that the internal management accounts of each
Company described in sub-clauses 3.2 (a) to (c) are prepared in accordance with
standard accounting practices.

4.

GRACE PERIOD AND UNDERTAKING TO PAY

4.1

If an assessment of the Net Assets under clause 3 shows that the Net Assets are
less than the Minimum Level of Assets, Diodes Incorporated shall have the
following grace period in which to ensure that the Net Assets are brought above
the Minimum Level of Assets:

 

(a)

in the case of the internal monthly management accounts described in sub-clause
3.2(a), 45 days (or such longer time as the Trustees may without obligation,
agree) from the Date of the Assessment; and

 

(b)

in the case of the quarterly and annual accounts delivered under sub-clauses
3.2(b) and (c), 45 days from the date the accounts are delivered (or such longer
time as the Trustees may without obligation, agree).

4.2

After the expiry of the 45 days set out in clause 4.1, if the Net Assets are
below the Minimum Level of Assets, Diodes Zetex Limited shall within 10 days of
demand by the Trustees pay (without any deduction whatsoever) to the Trustees an
amount equal to not less than half of all amounts payable towards the Scheme but
not yet paid under the Current Schedule of Contributions.

5.

LIMITATION OF LIABILITY

Diodes Incorporated and the Companies shall have no liability to the Trustees
under this Deed except as set out in clause 4.2.

 

0088639-0000007 co:21160094v1

3

 

--------------------------------------------------------------------------------

 

6.

MISCELLANEOUS

6.1

This Deed and the documents referred to in it contain the whole agreement
between the Parties relating to the transactions contemplated by this Deed and
supersede all previous Deeds between the Parties relating to these transactions,

6.2

This Deed may be executed in any number of counterparts, all of which, taken
together, shall constitute one and the same Deed, and any Party (including any
duly authorised representative of a Party) may enter into this Deed by executing
a counterpart.

6.3

A person who is not a Party to this agreement may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999.

6.4

This Deed is governed by English law.

6.5

The English courts have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute relating to any
non-contractual obligations arising out of or in connection with this agreement)
and the parties submit to the exclusive jurisdiction of the English courts.

 

0088639-0000007 co:21160094v1

4

 

--------------------------------------------------------------------------------

 

AS EVIDENCE of their acceptance of the terms of this Deed, the parties have
executed and delivered it as a deed,

 

 

 

[g2017022720002964314104.jpg]

EXECUTED as a deed by

)

DIODES ZETEX SEMICONDUCTORS LIMITED acting by

)

 

Director

 

)

 

Witness signature

 

[g2017022720002965014105.jpg]

Witness name

 

Witness address

 

 

EXECUTED as a deed by DIODES ZETEX LIMITED acting by

 

[g2017022720002965414106.jpg]

Director

 

 

Witness signature

 

[g2017022720002965614107.jpg]

Witness name

 

Witness address

 

 

EXECUTED as a deed by DIODES INCORPORATED acting by

)

)

[g2017022720002966114108.jpg]

Director

)

 

Witness signature

 

[g2017022720002966414109.jpg]

Witness name

 

Witness address

 

 

Trustees

 

IAN J E SMITH

 

 

 

 

0088639-0000007 co:21160094v1

5

 

--------------------------------------------------------------------------------

 

 

as trustee of the Diodes Zetex Pension Scheme acting by

 

 

 

 

 

Witness signature

 

 

Witness name

 

 

Witness address

 

 

 

 

 

JAMES BROOKS as trustee of the Diodes Zetex Pension Scheme acting by

 

 

 

 

 

Witness signature

 

 

Witness name

 

 

Witness address

 

 

 

 

 

HR TRUSTEES LIMITED as trustee of the Diodes Zetex Pension Scheme

 

 

 

 

 

Director:

 

 

 

 

 

Witness signature

 

 

Witness name

 

 

Witness address

 

 

 

 

 

 

0088639-0000007 co:21160094v1

6

 

--------------------------------------------------------------------------------

 

C021160094.1

FRAMEWORK AGREEMENT

 

GNLG

DATED : 6 JANUARY 2017

BETWEEN

DIODES ZETEX LIMITED

AND

DIODES Z,ETEX SEMICONDUCTORS LIMITED

AND

DIODES INCORPORATED

and

[g2017022720002968914110.jpg]HR TRUSTEES LIMITED AND OTHERS

relating to the

DIODES ZETEX PENSION SCHEME

 

[g2017022720002969114111.jpg]

 

original

ci lite

Allen & Overy LLP a lirrited iiability partnership registered in England and
Wales With registered OC306763„ It is authohsed and regulated by the Sdicitars
Regulation Authority of England and Wales. The term partner is to refer to a
"'Ember of Allen & Ovary LLP or an employee or consultant with equivalent
standing and qualifications. A list of the members of Allen & Over} LEP and of
the non-members who ere designated as partners is open to inspection at its
registered office, One Bishops Square. London El GAD.

Allen & Overy LLP or an affiliated undertaking has an office in each Ott Abu
Dhabi. Amsterdam. Antwerpr Athens, Bangkok, Beijing. Belfast. Bratislava.
Brussels, Bucharest (associated office). Budapest, Casablanca, Ooha, Dubai,
OusSeIdorf, Frankfurt. Harnburg, Hanoir Ho Cni Minh City. Hong Kong. Istanbul.
Jakarta (associated office). London, Luxembourg, Madrid, Mannheim, Milan,
Moscow. Murich, New York, Paris, Perth, Prague, Riyadh (associated office),
Rorne, Såo Paulon Shanghai, Singapore, Sydney. Tokyo. Warsaw, Washington, DC.
and Yangon.

THIS DEED is dated I b JANUARY 2017 [g2017022720002969614112.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

BETWEEN:

(1)

IAN J E SMITH of 27 Selsey Avenue, sale, Cheshire M33 4RN, JAMES BROOKS of 41
Springside Road, Waimersley, Bun, BL9 5JB and HR TRUSTEES LIMITED (No, 745598)
whose registered office is at Phoenix House, Station Hill, Reading RGI INB as
trustees of the Diodes Zetex Pension Scheme (the Trustees);

(2)

DIODES INCORPORATED of 4949 Hedgcoxe Road, suite 200, Plano, Texas 75024 USA

(Diodes Incorporated);

(3)

DIODES ZETEX LIMITED of Zetex Technology Park, Chadderton, Oldham, OL9 9LL

(Registered No 01378777) (Diodes Zetex Limited); and

(4)

DIODES ZETEX SEMICONDUCTORS LIMITED of Zetex Technology Park, Chadderton,
Oldham, OL9 9LL (Registered No 02387949) (Diodes Zetex Semiconductors Limited).

collectively, the Parties.

[g2017022720002988814113.jpg]BACKGROUND

A

The Trustees are the trustees of the Scheme.

(B)

On 26 March 2012 the Parties entered into a framework agreement setting out a
minimum net asset [g2017022720002995214114.jpg]holding in aggregate for Diodes
Zetex Limited and Diodes Zetex Semiconductors Limited, which was subsequently
updated to provide for a new minimum amount of net assets to be held by the
Companies of £48,000,000.00 This updated framework agreement was dated 3 1 March
2014, which was subsequently replaced by a framework agreement dated 10 March
2015 (the l'Current Framework Agreement").

(C)

Diodes Zetex Semiconductors Limited, Diodes Zetex Limited and Diodes
Incorporated wish to put in place a new framework agreement, as set out by this
Deed.

1.DEFINITIONS

THIS DEED WITNESSES as follows:

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London.

Companies means Diodes Zetex Semiconductors Limited and Diodes Zetex Limited.

Current Actuarial Valuation means the actuarial valuation prepared in respect of
the Scheme in accordance with Part 3 of the Pensions Act 2004 as at 5 April
2016.

Current Schedule of Contributions means the schedule of contributions prepared
in accordance with Part 3 of the Pensions Act 2004 in respect of the Current
Actuarial Valuation,

Date of the Assessment means the last working day of each month or such other
date that the internal monthly management accounts are prepared by the
Companies.

Minimum Level of Assets means £48,000,000.00 Net Assets,

CO:21 f 60094, 1

 

 

 

 

0088639-0000007

2

 

 

--------------------------------------------------------------------------------

Net Assets means the aggregated net assets of the Companies assessed in
accordance with clause 3.

New Actuarial Valuation means the actuarial valuation prepared in respect of the
Scheme in accordance with Part 3 of the Pensions Act 2004 as at 5 April 2019,

Scheme means the Diodes Zetex Pension Scheme which is governed by a Definitive
Trust Deed and Rules dated 7 January 2009 (as amended).

2.

MINIMUM LEVEL OF NET ASS CTS

With effect from the date of this Deed Diodes Incorporated shall procure that
the Companies will have Net Assets of no less than the Minimum Level of Assets
until the earlier of:

 

(a)

the final payment has been made under the Current Schedule of Contributions; or

 

(b)

the date on which a new schedule of contributions has been prepared and agreed
in accordance with Part 3 of the Pensions Act 2004 relating to the New Actuarial
Valuation.

3.

ASSESSMENT OF THE NET ASSETS

 

3.1

The Net Assets of the Companies shall be the figure shown as the net assets on
the Date of the Assessrnent in the internal management accounts of each Company
described in sub-clauses 3.2 (a) to (c).

 

3.2

Diodes Incorporated shall procure that each Company delivers to the Trustees:

 

(a)

within 14 Business Days of the Date of the Assessment, each Company's latest
internal monthly management accounts;

 

(b)

as soon as reasonably practicable after their preparation, the latest quarterly
management accounts for each Company, which shall have been reviewed (but not
fully audited) by each Company's auditor; and

 

(c)

as soon as reasonably practicable after their preparation, the latest annual
management accounts which shall have been audited by each Company's auditor.

 

3.3

The internal management accounts described in sub-clauses 3.2 (a) to (c) shall
be sent and deemed delivered via e-mail to the Trustees.

 

3.4

Diodes Incorporated shall procure that the Companies inform the Trustees of
their respective part of the total amount of Net Assets within 14 Business Days
of the Date of the Assessment or in the case of the quarterly and annual
accounts delivered under sub-clauses 3.2(b) and (c) at the same time as the
accounts are delivered.

 

3.5

Diodes Incorporated shall procure that the internal management accounts of each
Company described in sub-clauses 3.2 (a) to (c) are prepared in accordance with
standard accounting practices.

4.

GRACE PERIOD AND UNDERTAKING TO PAY

 

4.1

If an assessment of the Net Assets under clause 3 shows that the Net Assets are
less than the Minimum Level of Assets, Diodes Incorporated shall have the
following grace period in which to ensure that the Net Assets are brought above
the Minimum Level of Assets:

 

(a)

in the case of the internal monthly management accounts described in sub-clause
3.2(a), 45 days (or such longer time as the Trustees may without obligation,
agree) from the Date Of the Assessment; and

 

co:21160094.1

 

0088639-0000007 co:21160094v1

3

 

--------------------------------------------------------------------------------

 

(b)

in the case of the quarterly and annual accounts delivered under sub-clauses
32(b) and (c), 45 days from the date the accounts are delivered (or such longer
time as the Trustees may without obligation, agree).

 

4.2

After the expiry of the 45 days set out in clause 4, I , if the Net Assets are
below the Minimum Level of Assets, Diodes Zetex Limited shall within 10 days of
demand by the Trustees pay (without any deduction whatsoever) to the Trustees an
amount equal to not less than half of all amounts payable towards the Scheme but
not yet paid under the Current Schedule of Contributions,

5.

LIMITATION OF LIABILITY

Diodes Incorporated and the Companies shall have no liability to the Trustees
under this Deed except as set out in clause 4.2.

6.

MISCELLANEOUS

 

6.1

This Deed and the documents referred to in it contain the whole agreement
between the Parties relating to the transactions contemplated by this Deed and
supersede all previous Deeds between the Parties relating to these transactions.

 

6.2

This Deed may be executed in any number of counterparts, all of which, taken
together, shall constitute one and the same Deed, and any Party (including any
duly authorised representative of a Party) may enter into this Deed by executing
a counterpart,

 

6.3

A person who is not a Party to this agreement may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999,

 

6.4.

This Deed is governed by English law.

 

6.5

The English courts have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute relating to any
non-contractual obligations arising out of or in connection with this agreement)
and the parties submit to the exclusive jurisdiction of the English courts.

 

0088639-0000007 co:21160094v1

4

 

--------------------------------------------------------------------------------

AS EVIDENCE of their acceptance of the terms of this Deed, the parties have
executed and delivered it as a deed,

 

EXECUTED as a deed by

 

 

DIODES ZETEX SEMICONDUCTORS LIMITED acting by

 

 

Director

 

 

 

 

 

co;21160094.1

Witness signature

 

 

Witness name

 

 

Witness address

 

 

 

 

 

EXECUTED as a deed by DIODES ZETEX LIMITED acting by

 

 

 

 

 

Director

 

 

 

 

 

Witness signature

 

 

Witness name

 

 

Witness address

 

 

 

 

 

EXECUTED as a deed by DIODES INCORPORATED acting by

 

 

Director

 

 

 

 

 

Witness signature

 

 

Witness name

 

 

Witness address

 

 

 

 

 

 

 

0088639-0000007 co:21160094v1

5

 

--------------------------------------------------------------------------------

Trustees

 

IAN J E SMITH

[g2017022720003159514115.jpg]

C02' '60094.1

 

 

as trustee of the Diodes Zetex Pension Scheme acting by

[g2017022720003159814116.jpg]

 

Witness signature

 

 

Witness name

 

Witness address

 

 

 

 

[g2017022720003160214117.jpg]

 

JAMES BROOKS as trustee of the Diodes Zetex acting by

[g2017022720003160414118.jpg]

 

Witness signature

Witness name

Witness address

 

PIR TRUSTEES LIMITED as trustee of the Diodes Zetex Pension Scheme

[g2017022720003160914119.jpg]

Director:

Witness signature

Witness name

Witness address

 

 

co:21160094.1

 

0088639-0000007 co:21160094v1

6

 